DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes et al. (US Patent 7,572,293).
With respect to claim 1, Rhodes discloses an orthopaedic implant (see figures 1-3 and 6 below), comprising: an implant body (fig 1, 10) having a first surface (fig 1, 14) and a second surface (fig 1, 18) opposite the first surface, the second surface including a fixation feature (fig 1, 16), the fixation feature configured to have a variable width (see fig 3 below) for fastening the implant to a fixation bore formed in a bone, the implant body being D- shaped (seen in fig 6) having a straight edge (fig 1, 21) and a curved edge (Fig 1. 19), a length of the fixation feature being substantially parallel to the straight edge of the implant body (fig 1), the fixation feature being configured to have a width that tapers along the length of the fixation feature (fig 3). With respect to claim 2, Rhodes discloses wherein the bone is a tibia (title). With respect to claim 3, Rhodes discloses wherein a portion (fig 3, extends from the surface) of the second surface is configured to form the fixation feature. With respect to claim 4, Rhodes discloses wherein the fixation feature has a rounded outer surface (fig 2, 13) for reception by the fixation bore, and a flat surface (See fig 2 below) opposite the rounded surface, the flat surface attached to the second surface. With respect to claim 5, Rhodes discloses wherein the fixation bore has a constant width (width of the top opening) and a length equal to the length of the fixation feature, wherein the widths of the fixation feature at positions along the length of at least a portion of the fixation feature are greater than the constant width of the fixation bore at corresponding positions along the length of the fixation bore (col. 10, ll. 25-35, the slot can have a smaller diameter than the keel). With respect to claim 6, Rhodes discloses wherein the fixation bore has a width that varies (see fig 6 below curved slot) along a length of the fixation bore, the length of the fixation bore equal to the length of the fixation feature, wherein the widths of the fixation feature at positions along the length of at least a portion of the fixation feature are greater than the widths of the fixation bore at corresponding positions along the length of the fixation bore (col. 10, ll. 25-35, the slot can have a smaller diameter than the keel). With respect to claim 7, Rhodes discloses further comprising a recess (fig 1, 14 shown to be recessed in fig 7) formed in the first surface for receiving a removable articulating insert. With respect to claim 9, Rhodes discloses wherein the first surface is an articulating surface (abstract “bearing surface”).

    PNG
    media_image1.png
    737
    835
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, see remarks, filed 7/1/2022, with respect to the U.S.C. 112 rejection of claims 1-7 and 9 have been fully considered and are persuasive.  The U.S.C. 112 rejection of claims 1-7 and 9 has been withdrawn. 
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. The applicant argues that Rhodes does not disclose that the width of the fixation feature is tapering along the length there of. The examiner respectfully disagrees. The claims do not clearly define the width. As can be seen in figure 3 above. The width in Rhodes is show by the dotted lines. This width is tapering along the diagonal surfaces 34 and 36 such the width tapers along the length 28 to meet the claim limitation. The claims should be amended to more clearly define which width is tapering and that the width tapers along the entire length of the feature to overcome the Rhodes reference.
The rejection is deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773